Case 1:16-cr-00105-JAW Document 101 Filed 08/04/20 Page 1 of 12             PageID #: 388



                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF MAINE

VANCE CAYFORD,                             )
                                           )
              Petitioner,                  )
                                           )
       v.                                  )    1:16-cr-00105-JAW-1
                                           )
                                           )
UNITED STATES OF AMERICA,                  )
                                           )
              Respondent                   )


            RECOMMENDED DECISION ON 28 U.S.C. § 2255 MOTION

       Petitioner moves pursuant to 28 U.S.C. § 2255 to vacate, set aside or correct his

sentence. (Motion, ECF No. 89.) Following a guilty plea, Petitioner was convicted of

unlawful possession of ammunition and unlawfully attempting to possess a firearm; the

Court sentenced Petitioner to 70 months in prison. (Judgment, ECF No. 86.) Petitioner

did not file an appeal.

       Petitioner claims his guilty plea was invalid given the Supreme Court’s decision in

Rehaif v. United States, 139 S. Ct. 2191 (2019), because he allegedly did not know of his

status that prohibited him from possessing firearms or ammunition. (Motion at 4.) The

Government requests dismissal. (Response, ECF No. 98.)

       Following a review of the record and after consideration of Petitioner’s motion and

the Government’s request for dismissal, I recommend the Court grant the Government’s

request and dismiss Petitioner’s motion.
Case 1:16-cr-00105-JAW Document 101 Filed 08/04/20 Page 2 of 12                             PageID #: 389



                    FACTUAL BACKGROUND AND PROCEDURAL HISTORY

        In August 2016, Petitioner was indicted for possessing ammunition and attempting

to possess firearms in May 2016 after having been previously convicted of an offense

punishable by a term of imprisonment exceeding one year, in violation of 18 U.S.C. §

922(g)(1) and § 924(a)(2). (Indictment, ECF No. 1.)1 The indictment listed two prior state

convictions from April 2014: Domestic Violence Assault in violation of 17-A M.R.S. §

207-A(1)(B)(2), and Illegal Possession of a Firearm in violation of 15 M.R.S. §

393(1)(A-1). (Id.) Petitioner pled guilty in September 2016. (Change of Plea Hearing,

ECF No. 61.)          In May 2018, the Court sentenced Petitioner to seventy months

imprisonment. (Judgment, ECF No. 86.) Petitioner did not file an appeal.

                                              DISCUSSION

A.      Legal Standards

        A person may move to vacate his or her sentence on one of four different grounds:

(1) “that the sentence was imposed in violation of the Constitution or laws of the United

States”; (2) “that the court was without jurisdiction” to impose its sentence; (3) “that the

sentence was in excess of the maximum authorized by law”; or (4) that the sentence

“is otherwise subject to collateral attack.” 28 U.S.C. § 2255(a); see Knight v. United States,

37 F.3d 769, 772 (1st Cir. 1994).

        “[P]ro se habeas petitions normally should be construed liberally in petitioner’s

favor.” United States v. Ciampi, 419 F.3d 20, 24 (1st Cir. 2005) (citing Estelle v. Gamble,


1
 Petitioner was also indicted on additional counts for violating § 922(g)(8) and (9), which prohibit firearms
and ammunition possession while subject to a protective order or after being convicted of a domestic
violence misdemeanor. (Id.) The charges were subsequently dismissed. (Order, ECF No. 84.)

                                                     2
Case 1:16-cr-00105-JAW Document 101 Filed 08/04/20 Page 3 of 12                PageID #: 390



429 U.S. 97, 106 (1976)). The burden is on the section 2255 petitioner to establish by a

preponderance of the evidence that he or she is entitled to section 2255 relief. David v.

United States, 134 F.3d 470, 474 (1st Cir. 1998); United States v. DiCarlo, 575 F.2d 952,

954 (1st Cir. 1978). When “a petition for federal habeas relief is presented to the judge

who presided at the petitioner’s trial, the judge is at liberty to employ the knowledge

gleaned during previous proceedings and make findings based thereon without convening

an additional hearing.” United States v. McGill, 11 F.3d 223, 225 (1st Cir. 1993).

       A collateral challenge is not a substitute for an appeal. United States v. Frady,

456 U.S. 152, 165 (1982); Berthoff v. United States, 308 F.3d 124, 127 (1st Cir. 2002).

“[A] defendant’s failure to raise a claim in a timely manner at trial or on appeal constitutes

a procedural default that bars collateral review, unless the defendant can demonstrate cause

for the failure and prejudice or actual innocence.”         Berthoff, 308 F.3d at 127–28.

Procedural default is an affirmative defense. Sotirion v. United States, 617 F.3d 27, 32 (1st

Cir. 2010). The First Circuit has recognized that “federal courts have the authority to

consider procedural default sua sponte.” Rosenthal v. O’Brien, 713 F.3d 676, 683 (1st Cir.

2013) (citing Brewer v. Marshall, 119 F.3d 993, 999 (1st Cir. 1997)); see also Daniels v.

United States, 532 U.S. 374, 382-83 (2001) (recognizing that “procedural default rules

developed in the habeas corpus context apply in § 2255 cases”) (citing Frady, 456 U.S. at

167-68).

       An allegation of ineffective assistance of counsel can excuse a procedural default if

the petitioner demonstrates that counsel’s representation “fell below an objective standard

of reasonableness.” Strickland v. Washington, 466 U.S. 668, 688 (1984). The petitioner

                                              3
Case 1:16-cr-00105-JAW Document 101 Filed 08/04/20 Page 4 of 12                  PageID #: 391



must also demonstrate that “there is a reasonable probability that, but for counsel’s

unprofessional errors, the result of the proceeding would have been different.

A reasonable probability is a probability sufficient to undermine confidence in the

outcome.” Id. at 694. A district court reviewing a claim of ineffective assistance of counsel

need not address both prongs of the Strickland test because a failure to meet either prong

will undermine the claim. Id. at 697. If a petitioner’s “claims fail on the merits, his related

claims that counsel rendered ineffective assistance in failing to press the claims at trial or

on appeal must also fail.” Tse v. United States, 290 F.3d 462, 465 (1st Cir. 2002) (per

curiam).

       Under the law of the case doctrine, “issues disposed of in a prior appeal will not be

reviewed again by way of a 28 U.S.C. § 2255 motion.” Singleton v. United States, 26 F.3d

233, 240 (1st Cir. 1994) (internal modifications and quotation marks omitted); see also

Elwell v. United States, 95 F.3d 1146, 1996 WL 516138 at *5 (1st Cir. 1996) (holding that

a petitioner “is not entitled on collateral review to relitigate issues raised on direct appeal,

absent an intervening change in the law”); White v. United States, 371 F.3d 900, 902 (7th

Cir. 2004) (collecting cases and explaining limited exceptions).

       “Evidentiary hearings on § 2255 petitions are the exception, not the norm, and there

is a heavy burden on the petitioner to demonstrate that an evidentiary hearing is warranted.

An evidentiary hearing ‘is not necessary when a [§] 2255 petition (1) is inadequate on

its face, or (2) although facially adequate, is conclusively refuted as to the alleged facts by

the files and records of the case.’” Moreno-Morales v. United States, 334 F.3d 140, 145



                                               4
Case 1:16-cr-00105-JAW Document 101 Filed 08/04/20 Page 5 of 12                 PageID #: 392



(1st Cir. 2003) (citation omitted) (quoting DiCarlo, 575 F.2d at 954 (quotation marks

omitted)).

       Summary dismissal of a motion is permitted when the allegations are “‘vague,

conclusory, or palpably incredible,’” even “‘if the record does not conclusively and

expressly belie [the] claim.’” David, 134 F.3d at 478 (quoting Machibroda v. United States,

368 U.S. 487, 495 (1962)). A court can reasonably require a petitioner to supply the court

with salient details of the claim prior to permitting discovery or a hearing. Id. (holding that

“the district court did not abuse its discretion in refusing to license a fishing expedition”).

B.     Rehaif Claim

       Under the statutory provision underlying Petitioner’s conviction, 18 U.S.C. §

922(g), it is unlawful for certain persons, including individuals with prior felony

convictions, id. § 922(g)(1), to possess a firearm or ammunition. The provision contains

three elements: (1) a status element (belonging to one of the listed categories of persons),

(2) a possession element, and (3) a jurisdictional element (in or affecting commerce).

Rehaif, 139 S. Ct. at 2196. Before 2019, courts interpreted “knowingly” in the penalty

provision § 924(a)(2) to apply only to the possession element, but under Rehaif,

“knowingly” also applies to the status element. Id. “To convict a defendant, the

Government therefore must show that the defendant knew he possessed a firearm and also

that he knew he had the relevant status when he possessed it.” Id. at 2194.

       Petitioner argues Rehaif shows that his guilty plea was not voluntary because he was

not aware at the time of the plea that the Government not only had to prove that he

possessed a firearm or ammunition but also that he knew he was a felon at the time of the

                                               5
Case 1:16-cr-00105-JAW Document 101 Filed 08/04/20 Page 6 of 12                 PageID #: 393



possession. A guilty plea is constitutionally valid only if it is voluntarily and intelligently

entered. Brady v. United States, 397 U.S. 742, 748 (1970). Because a guilty plea is not

intelligently made when the defendant did not receive “real notice of the true nature of the

charges,” if Petitioner could prove that he, counsel, and the court misunderstood the

essential elements of a crime, his plea would likely be susceptible to a constitutional

challenge. See Bousley v. United States, 523 U.S. 614, 618 (1998).

       A central issue is the retroactive application of Rehaif.           In general, “new

constitutional rules of criminal procedure will not be applicable to those cases which have

become final before the new rules are announced.” Teague v. Lane, 489 U.S. 288, 310

(1989). “Teague and its progeny recognize two categories of decisions that fall outside

this general bar on retroactivity for procedural rules.” Welch v. United States, 136 S. Ct.

1257, 1264 (2016). “First, new substantive rules generally apply retroactively. Second,

new watershed rules of criminal procedure, which are procedural rules implicating the

fundamental fairness and accuracy of the criminal proceeding, will also have retroactive

effect.” Id. (citations, quotations, and modifications omitted).

       The exception for new watershed rules of procedure is “extremely narrow,” and the

sole example has been the right to counsel recognized in Gideon v. Wainwright, 372 U.S.

335 (1963). See Whorton v. Bockting, 549 U.S. 406, 417–19 (2007). The exception for

substantive rules “includes decisions that narrow the scope of a criminal statute by

interpreting its terms, as well as constitutional determinations that place particular conduct

or persons covered by the statute beyond the State’s power to punish.”              Schriro v.

Summerlin, 542 U.S. 348, 351–52 (2004) (citations omitted). Because Rehaif more

                                              6
Case 1:16-cr-00105-JAW Document 101 Filed 08/04/20 Page 7 of 12                PageID #: 394



narrowly interpreted the scope of a federal criminal statute, it is not subject to the Teague

rule against retroactivity.

       Even though Rehaif “is not Teague-barred” and therefore can potentially apply on

postconviction review, “there are nonetheless significant . . . hurdles” that petitioners may

still have to overcome. Bousley, 523 U.S. at 621. In general, a claim that was not raised

on appeal is procedurally defaulted. Massaro v. United States, 538 U.S. 500, 504 (2003)

(citing Frady, 456 U.S. at 167–68; Bousley, 523 U.S. at 621–22). “A prisoner may obtain

federal review of a defaulted claim by showing cause for the default and prejudice from a

violation of federal law,” Martinez v. Ryan, 566 U.S. 1, 10 (2012), or by showing that a

miscarriage of justice would occur because, “in light of new evidence, it is more likely than

not” that the petitioner is actually innocent of the crime. House v. Bell, 547 U.S. 518, 536–

39 (2006) (quotation omitted).

       “[T]he existence of cause for a procedural default must ordinarily turn on whether

the prisoner can show that some objective factor external to the defense impeded” the

ability to comply with the procedural rule. Murray v. Carrier, 477 U.S. 478, 488 (1986).

This can occur if government interference made compliance impractical, see id., or if there

was constitutionally ineffective assistance of counsel, see Coleman v. Thompson, 501 U.S.

722, 752–53 (1991). Furthermore, if a claim “is so novel that its legal basis is not

reasonably available to counsel, a defendant has cause for [the] failure to raise the

claim . . . .” Reed v. Ross, 468 U.S. 1, 16 (1984). A petitioner cannot establish that a claim

was “not reasonably available to counsel” just because of the perception that “a claim was

unacceptable to that particular court at that particular time,” see Bousley, 523 U.S. at 622–

                                              7
Case 1:16-cr-00105-JAW Document 101 Filed 08/04/20 Page 8 of 12                              PageID #: 395



23, but a claim is deemed unavailable when it results from a “clear break with the past” in

a new Supreme Court case:

        First, a decision of this Court may explicitly overrule one of our precedents.
        Second, a decision may overturn a longstanding and widespread practice to
        which this Court has not spoken, but which a near-unanimous body of lower
        court authority has expressly approved. And, finally, a decision may
        disapprove a practice this Court arguably has sanctioned in prior cases.

Ross, 468 U.S. at 17 (citations, quotations, and modifications omitted). While it “present[s]

a more difficult question” when a claim implicates the third category, “[b]y definition,

when a case falling into one of the first two categories is given retroactive application, there

will almost certainly have been no reasonable basis upon which an attorney previously

could have urged a . . . court to adopt the position that this Court has ultimately adopted.”

Id.

        Because the Supreme Court “overturn[ed] the long-established interpretation” of §

922(g), which was “used in thousands of cases for more than 30 years,” and on which the

circuit courts were unanimous, see Rehaif, 139 S. Ct. at 2201 (Alito, J. dissenting),

Petitioner’s procedural default falls within the second Ross category.2 For that reason,



2
  Some courts have doubted the continued vitality of the second Ross category after the Bousley Court
rejected the argument that futility can constitute cause for a procedural default, while noting that the issue
in the case was not novel because it was raised (and rejected) in many other cases. See e.g., Simpson v.
Matesanz, 175 F.3d 200, 212 (1st Cir. 1999); United States v. Moss, 252 F.3d 993, 1002 (8th Cir. 2001);
Richardson v. Lemke, 745 F.3d 258, 274 (7th Cir. 2014). The First Circuit also noted that strict rejection
of futility as cause for a procedural default could “encourage[ ] litigants to raise over and over issues
seemingly already settled in the circuit.” Brache v. United States, 165 F.3d 99, 103 (1st Cir. 1999). The
Government, citing Bousley, argues that the claim was available because defendants in other cases raised
the issue. More recently, the First Circuit reaffirmed that the Ross standard governed a court’s assessment
whether a claim was unavailable. See Lassend v. United States, 898 F.3d 115, 122 (1st Cir. 2018). At least
one other circuit court has interpreted Bousley‘s rejection of futility arguments somewhat narrowly. See
Gutierrez v. Smith, 702 F.3d 103, 111–12 (2d Cir. 2012) (“futility may constitute cause where prior state
case law has consistently rejected a particular constitutional claim. Futility, however, cannot constitute

                                                      8
Case 1:16-cr-00105-JAW Document 101 Filed 08/04/20 Page 9 of 12                                PageID #: 396



Petitioner’s attorney had no reasonable basis to raise the knowledge-of-status issue before

the district court or on appeal. Cause thus exists to excuse that procedural default.

        To establish prejudice from the asserted violation of federal law, a petitioner must

show “a reasonable probability that, but for [the] errors, the result of the proceeding would

have been different.” Lee v. United States, 137 S. Ct. 1958, 1964 (2017) (citing Strickland)

(internal quotation omitted). A petitioner “must shoulder the burden of showing, not

merely that the errors at his trial created a possibility of prejudice, but that they worked to

his actual and substantial disadvantage, infecting his entire trial with error of constitutional

dimensions.” Frady, 456 U.S. at 170. In the context of a guilty plea, to establish prejudice,

the petitioner “must show that there is a reasonable probability that, but for [the] errors, he

would not have pleaded guilty and would have insisted on going to trial.” Hill v. Lockhart,

474 U.S. 52, 59 (1985); see also Lee, 137 S. Ct. at 1964.3


cause if it means simply that a claim was unacceptable to that particular court at that particular time”) (citing
Bousley) (citation and quotation marks omitted).

Given the second Ross category and Rehaif’s close fit within that category, the Government’s “availability”
arguments and citations are unpersuasive. See e.g., United States v. Bryant, No. 11 CR 765 (RJD), 2020
WL 353424, at *3 (E.D.N.Y. Jan. 21, 2020) (citing cases in previous decades for conclusion that the
knowledge-of-status argument was actually litigated and thus available, but not addressing second Ross
category or the unanimity of contrary circuit authority). In other words, even if some defendants raised the
issue before Rehaif, that alone does not prove the knowledge-of-status argument was reasonably available
in the face of widespread and longstanding contrary authority at the time of Petitioner’s guilty plea.
Although the Court in Bousley cited as evidence for an argument’s availability the fact that other defendants
had raised the argument, Bousley’s reasoning is distinguishable because in that case the lower authority was
more contemporaneous and involved a circuit split, not widespread and longstanding authority in a single
direction. See United States v. Lowe, No. 214CR00004JADVCF, 2020 WL 2200852, at *2 (D. Nev. May
6, 2020) (“[Petitioner] can demonstrate cause because the legal basis for his challenge was not reasonably
available in light of the broad consensus among the circuit courts before Rehaif”). Furthermore, the Court
in Bousley cited Ross without any indication that its reasoning was inconsistent with or was intended to
overrule the second exemplar category of unavailable claims set forth in Ross.
3
 Lee and Hill referred to prejudice in the context of an ineffective assistance of counsel claim, not in the
context of a procedural default, but there does not appear to be a meaningful difference between the two

                                                       9
Case 1:16-cr-00105-JAW Document 101 Filed 08/04/20 Page 10 of 12                            PageID #: 397



         The record shows: (1) Petitioner had at least two prior convictions punishable by

 more than one year in prison; (2) Petitioner was in fact sentenced to three years in prison,

 although all but four months was suspended; (3) one of the prior convictions was for

 unlawfully possessing a firearm after having been convicted of another earlier offense

 punishable by more than a year in prison. (ECF Nos. 98-1, 98-2, 98-5.) Furthermore, the

 following exchanges occurred at the 2014 sentencing proceeding in state court:

          THE COURT: Based upon your conversation with your attorney, do you
         understand that the maximum sentence you could receive if you were found
         guilty of each one of those felony crimes is five years?”
         [PETITIONER]: Yes.
         THE COURT: That’s for each one. Okay?
         [PETITIONER]: Yes, Your Honor.

 (State Court Sentencing Transcript at 7–8, ECF No. 98-3.)

         THE COURT: Let me ask Mr. Cayford, do you understand that if I accept
         this plea, you’ll have a felony conviction on your record?
         [PETITIONER]: I do.
         THE COURT: And do you understand that as a felon, you’ll never again
         have the right to use or possess a firearm for any reason?
         [PETITIONER]: I do.

 (Id. at 19.)

         Given the evidence concerning Petitioner’s prior convictions, including his

 statements expressing an understanding of the maximum sentences he faced in 2014 and

 that upon conviction he would be prohibited from possessing a firearm, the record




 prejudice inquiries. See Lynch v. Ficco, 438 F.3d 35, 49 (1st Cir. 2006) (“if a habeas petitioner can meet
 the prejudice standard needed to establish ineffective assistance under Strickland, then the prejudice
 standard under the ‘cause and prejudice’ showing to excuse a procedural default is also met”).

                                                     10
Case 1:16-cr-00105-JAW Document 101 Filed 08/04/20 Page 11 of 12                               PageID #: 398



 establishes that the Government would have been able to prove beyond a reasonable doubt

 in federal court that Petitioner knew of his prohibited status in May 2016, when he

 possessed the ammunition and attempted to possess the firearms described in the

 indictment. Under the circumstances, Plaintiff’s argument—that he would not have pled

 guilty had he known of the Rehaif issue at the time of his federal plea—is implausible.

 There is also no suggestion that Petitioner was prejudiced in any other way, such as at

 sentencing. Accordingly, Petitioner was not prejudiced as a result of any Rehaif-related

 issue or error,4 and thus Petitioner is not entitled to postconviction relief.

                                               CONCLUSION

         Based on the foregoing analysis, an evidentiary hearing is not warranted under Rule

 8 of the Rules Governing Section 2255 Cases. In addition, I recommend that the Court

 deny Petitioner’s motion for habeas relief under 28 U.S.C. § 2255. I further recommend

 that the Court deny a certificate of appealability pursuant to Rule 11 of the Rules Governing

 Section 2255 Cases because there is no substantial showing of the denial of a constitutional

 right within the meaning of 28 U.S.C. § 2253(c)(2).

                                                  NOTICE

                A party may file objections to those specified portions of a magistrate
         judge’s report or proposed findings or recommended decisions entered
         pursuant to 28 U.S.C. 636(b)(1)(B) for which de novo review by the district
         court is sought, together with a supporting memorandum, within fourteen
         (14) days of being served with a copy thereof. A responsive memorandum
         shall be filed within fourteen (14) days after the filing of the objection.

 4
   For the same reason, Petitioner cannot prevail on a claim based on actual innocence. While a narrowed
 interpretation of a criminal statute can create a situation where a defendant was actually innocent of the
 crime as properly interpreted, see Bousley, 523 U.S. at 624 (remanding for consideration of innocence in
 light of narrowed interpretation of statute), the record forecloses any likelihood of innocence in Petitioner’s
 case.

                                                       11
Case 1:16-cr-00105-JAW Document 101 Filed 08/04/20 Page 12 of 12                 PageID #: 399




              Failure to file a timely objection shall constitute a waiver of the right
       to de novo review by the district court and to appeal the district court's order.


                                                   /s/ John C. Nivison
                                                   U.S. Magistrate Judge

       Dated this 4th day of August, 2020.




                                              12
